Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01385-CV

                          ANTHONY LEEARTIS HALL, Appellant

                                                 V.

                         OBINNA CHINEMEREM NJOKU, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-02988-B

                                             ORDER

       The clerk’s record in this case is overdue. By postcard dated November 15, 2013, we

notified the county clerk that the clerk’s record was overdue. We directed the county clerk to file

the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within TEN DAYS of

the date of this order, either the clerk’s record or written verification that appellant has not been

found indigent and has not paid for the record.          We notifiy appellant that if we receive

verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

tranmission, to:
John F. Warren
Dallas County Clerk

                      /s/   CAROLYN WRIGHT
                            CHIEF JUSTICE